Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,047,940 in view of the disclosure of the ‘940 patent and in view of Madsen et al (US PGPub. No. 2016/0101370 A1). The claims of the ‘940 patent fail to claim wireless communication, however, the disclosure teaches this feature (column 4 lines 24-30) and Madsen also teaches this feature (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed block connection and communication device of the ‘940 patent with the feature of wireless communication as taught by the disclosure of the ‘940 patent and the block connection and communication device of Madsen for the purpose of more easily communicating between elements of the system as taught by Madsen (paragraph 0007), and which is one of the purposes of the ‘940 patent (column 4 lines 24-30).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 lines 8-9 recite “the respective conductive contact,” which lacks antecedent basis. No respective conductive contact was previously claimed. Presumably this was intended to be “to each of the plurality of conductive contacts” or similar. Appropriate correction is required. 
Claims 35, 36, 38 and 39 recite “the second control portion,” however, these claims depend from claim 27 which does not recite a second control portion, therefore, these recitations lack antecedent basis. Appropriate correction is required. 
Claim 41 recites “the base,” which lacks antecedent basis. No base was previously claimed. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-46 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US PGPub. No. 20116/0101370 A1) in view of Rosen et al. (US PGPub. No. 2006/0134978 A1).
In Reference to Claims 27, 28, 30, 31, 35, 41, 42, 43, 45, and 46
 	Madsen teaches (Claim 27) A system comprising: a plurality of units (items 100, fig. 1) with each unit comprising a first control portion, which comprises a wireless communication element (paragraph 0033); and a cube-shaped housing to enclose the first control portion (paragraph 0032), including the wireless communication element (paragraph 0033), the housing including: six faces (paragraph 0032); and a first contact interface on each face and having a plurality of power-transmissible conductive contacts arranged in a first pattern (paragraphs 0009, 0047, and 0051, items 304a and 304e, fig’s 3B and 6), such that upon application of power to the respective conductive contact, power is transmitted to the first control portion (paragraph 0051), wherein at least some of the [] contacts are magnetically attractable (paragraph 0030 and 0049), and wherein adjacent units are releasably couplable relative to one another via magnetic attraction of the respective conductive contacts (paragraph 0049);
	(Claim 28) wherein each conductive contact on each respective face is surrounded by a dielectric material (paragraph 0050, plastic is a dielectric material);
(Claim 30) wherein the first pattern comprises a square pattern (fig’s 3B and 6), wherein each respective one of the power-transmissible conductive contacts is located adjacent a corner of the respective face of the cube-shaped housing (items 304a and 304e, fig’s 3B and 6);
(Claim 31) wherein an exposed portion of all the power-transmissive conductive contacts on a respective face of the cube-shaped housing have a first magnetic orientation and the exposed portion of all the power-transmissive conductive contacts on an opposite respective face of the cube-shaped housing have an opposite second magnetic orientation (paragraph 0049);
(Claim 35) wherein at least some of the respective units comprise at least one of a light source, an audio component, a fan, and a data element, and wherein the second control portion is to selectively control a respective one of the light source, the audio component, the fan, and the data element via wireless communication within the first control portion within a respective one of the units (paragraph 0039);
(Claim 41) wherein the base includes a communication portion to communicate with at least an external controller (paragraph 0053 and fig. 7 item 760) to control power applied to the conductive contacts of the control contact interface (paragraphs 0037-0040);
(paragraph 0042) wherein at least some of the respective units comprise a data element, and the first control portion of each respective unit comprises a memory and is to control the data element (paragraphs 0007 and 0033), and wherein the first control portion of at least some of the respective units wireless communicate data of a respective data element with the first control portion of other respective units as a node-to-node network (paragraphs 0037-0040 and paragraph 0056);
(Claim 43) comprising a second control portion, external to the respective units, to selectively, wireless communicate data with the first control portion of at least some of the respective units (paragraphs 0037-0040);
(Claim 45) wherein the second control portion comprises a mobile computing device including at least one of a smart phone, tablet, phablet, smart watch, laptop, and desktop computer (paragraph 0061);
(Claim 46) wherein the mobile computing device comprises a graphical user interface to control wireless communication of data among the first control portions of the respective units (fig. 2, paragraphs 0037-0040).
	Madsen fails to teach the conductive contacts being magnetic of claim 27. 
	Rosen teaches (Claim 27) conductive contacts of a conducting and connecting block system being magnetic (paragraph 0037).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnetic and electric connection block system of Madsen with the feature of the conductive contacts being magnetic as taught by the magnetic and electric connection block system of Rosen for the purpose of allowing for a low profile reliable mechanical and electrical connection in one element as taught by Rosen (paragraph 0007), making the device simpler to make, more reliable, and more attractive to the manufacturers and users.
 	Further, the examiner notes that it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Since the structure and function of a magnetic and electrical connection is taught in Madsen, merely claiming these components as a single element instead of multiple elements would be an obvious matter of engineering design choice, and is not a patentable distinction. 

In Reference to Claim 29
 	The modified device of Madsen teaches all of claim 27 as discussed above. 
Madsen further teaches (Claim 29) wherein each respective face of the cube-shaped housing comprises a ground conductive contact located [on] the respective face (paragraph 0051).
Madsen fails to teach the ground in the center of the face. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ground at the center of the face merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the ground contact would operate the same regardless of where it is located, merely claiming the ground is in the center of the face as opposed to towards an edge of the face as taught in the prior art is an obvious matter of engineering design choice and not a patentable distinction. 

In Reference to Claims 32-34
	Madsen teaches all of claim 27 as discussed above. 
Madsen further teaches (Claim 32) comprising: a base (item 750, fig. 7) having a control contact interface having a second plurality of individually addressable conductive power contacts arranged in a second pattern which at least matches the first pattern of the first contact interface (paragraph 0057, physical connection would inherently require connection to elements 304 on the blocks and, thus, at least a portion of a pattern that matches these contacts), such that upon application of power via the base to the respective conductive power contacts, power will be transmitted to the corresponding contacts of the first contact interface of the housing of the unit without transmitting data from the control contact interface to the corresponding contacts of the first contact interface (paragraph 0057, the base transmits power; note that no data is disclosed to be transferred with the power) [];
(Claim 33) wherein the respective units communicate power to each other via respective conductive contacts (paragraph 0057).
(Claim 34) wherein the first control portion of each unit is to wirelessly communicate with a second control portion external to the units and each respective first control portions is individually controllable via the second control portion, wherein the wireless communication is separate from, and independent of, communication power between the plurality of units (paragraphs 0037-0039).
	Madsen fails to teach magnetic contacts on the base of claim 32. 
	Other elements of Madsen teach (Claim 32) wherein at least some [] contacts are magnetically attractable relative to the magnetically attractable [] contacts of the first contact interface of the unit (items 302 allow magnetic connection between components of the system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Madsen with the feature of magnets as taught by the other coupling elements of the system of Madsen for the purpose of more securely physically connect the blocks to the base as taught by Madsen (paragraph 0057), making the system more secure, more reliable, and more attractive to the users. 
	Further, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and, rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since magnetic connections are taught in Madsen, and, since physical connections between the blocks and base are taught in Madsen (paragraph 0057), merely claiming additional magnets for additional connections or locating the magnets on the base for additional connections would be an obvious matter of duplication of parts / rearrangement of parts and is not a patentable advance. 
	Further still, it is believed that the limitation of a “matching pattern” is inherently met in Madsen since a physical connection to the base would require connection to at least one contact of the blocks and thus, “match.” However, in an alternate view that this was intended to be a more specifically matching pattern or an identical pattern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the connection on the base any particular compatible connection merely as a matter of engineering design choice, since, it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the mating contacts would operate the same (to electrically connect the base to the blocks) regardless of what pattern they are in, merely claiming any particular “pattern” that performs the same function as taught in the prior art would be an obvious matter of engineering design choice and not a patentable distinction.
	It is further noted that the secondary device of Rosen was already applied to teach electrical and magnetic contacts in a single element. See above for further details. 

In Reference to Claims 36-40
Madsen teaches all of claims 27 and 35 as discussed above. 
Madsen further teaches (Claim 36) a base (item 750, fig. 7) having a control contact interface having a second plurality of individually addressable conductive power contacts arranged in a second pattern which at least matches the first pattern of the first contact interface (paragraph 0057, physical connection would inherently require connection to elements 304 on the blocks and, thus, at least a portion of a pattern that matches these contacts), such that upon application of power via the base to the respective conductive power contacts, power will be transmitted to the corresponding contacts of the first contact interface of the housing of the unit without transmitting data from the control contact interface to the corresponding contacts of the first contact interface (paragraph 0057, the base transmits power; note that no data is disclosed to be transferred with the power), []; wherein the base comprises the second control portion (paragraphs 0037-0039);
(Claim 37) wherein the base includes a power management portion to determine, in association with a controller, a variable intensity of power selectively applied to each conductive contact of the control contact interface of the base to thereby control, in at least the unit coupled to the base, which respective conductive contacts of the respective face coupled to the base will receive power and the variable intensity of power applied to those conductive contacts receiving power (paragraphs 0053 and 0057; variable power is transferred with charging logic and responsive to signals from the blocks);
(Claim 38) wherein the second control portion comprises a mobile computing device (paragraphs 0037-0039);
(Claim 39) wherein the second control portion comprises at least one of a smart phone, tablet, phablet, smart watch, laptop, and desktop computer (paragraph 0061);
(Claim 40) wherein the mobile computing device comprises a graphical user interface to control a respective one of the light source, the audio component, the fan, and the data element (paragraphs 0039 and 0041).
Madsen fails to teach magnetic contacts on the base of claim 36. 
Other elements of Madsen teach (Claim 36) wherein at least some [] contacts are magnetically attractable relative to the magnetically attractable [] contacts of the first contact interface of the unit (items 302 allow magnetic connection between components of the system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Madsen with the feature of magnets as taught by the other coupling elements of the system of Madsen for the purpose of more securely physically connect the blocks to the base as taught by Madsen (paragraph 0057), making the system more secure, more reliable, and more attractive to the users. 
	Further, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and, rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since magnetic connections are taught in Madsen, and, since physical connections between the blocks and base are taught in Madsen (paragraph 0057), merely claiming additional magnets for additional connections or locating the magnets on the base for additional connections would be an obvious matter of duplication of parts / rearrangement of parts and is not a patentable advance.
	Further still, it is believed that the limitation of a “matching pattern” is inherently met in Madsen since a physical connection to the base would require connection to at least one contact of the blocks and thus, “match.” However, in an alternate view that this was intended to be a more specifically matching pattern or an identical pattern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the connection on the base any particular compatible connection merely as a matter of engineering design choice, since, it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the mating contacts would operate the same (to electrically connect the base to the blocks) regardless of what pattern they are in, merely claiming any particular “pattern” that performs the same function as taught in the prior art would be an obvious matter of engineering design choice and not a patentable distinction.
	It is further noted that the secondary device of Rosen was already applied to teach electrical and magnetic contacts in a single element. See above for further details. 

In Reference to Claim 44
 	(Claim 44) comprising: a base (item 750, fig. 7) having a control contact interface having a second plurality of individually addressable conductive power contacts arranged in a second pattern which at least matches the first pattern of the first contact interface (paragraph 0057, physical connection would inherently require connection to elements 304 on the blocks and, thus, at least a portion of a pattern that matches these contacts), such that upon application of power via the base to the respective conductive power contacts, power will be transmitted to the corresponding contacts of the first contact interface of the housing of the unit without transmitting data from the control contact interface to the corresponding contacts of the first contact interface (paragraph 0057, the base transmits power; note that no data is disclosed to be transferred with the power), [], wherein the base comprises the second control portion (paragraphs 0037-0039).
 	Madsen fails to teach magnetic contacts on the base of claim 44. 
Other elements of Madsen teach (Claim 44) wherein at least some [] contacts are magnetically attractable relative to the magnetically attractable [] contacts of the first contact interface of the unit (items 302 allow magnetic connection between components of the system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Madsen with the feature of magnets as taught by the other coupling elements of the system of Madsen for the purpose of more securely physically connect the blocks to the base as taught by Madsen (paragraph 0057), making the system more secure, more reliable, and more attractive to the users. 
	Further, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and, rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since magnetic connections are taught in Madsen, and, since physical connections between the blocks and base are taught in Madsen (paragraph 0057), merely claiming additional magnets for additional connections or locating the magnets on the base for additional connections would be an obvious matter of duplication of parts / rearrangement of parts and is not a patentable advance.
	Further still, it is believed that the limitation of a “matching pattern” is inherently met in Madsen since a physical connection to the base would require connection to at least one contact of the blocks and thus, “match.” However, in an alternate view that this was intended to be a more specifically matching pattern or an identical pattern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the connection on the base any particular compatible connection merely as a matter of engineering design choice, since, it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the mating contacts would operate the same (to electrically connect the base to the blocks) regardless of what pattern they are in, merely claiming any particular “pattern” that performs the same function as taught in the prior art would be an obvious matter of engineering design choice and not a patentable distinction.
	It is further noted that the secondary device of Rosen was already applied to teach electrical and magnetic contacts in a single element. See above for further details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711